DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.  	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “one or more first containers” and “one or more second containers” of claims 9, 10, and 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “electrospun balloon” in claim 17 is a relative term which renders the claim indefinite. The term “electrospun balloon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if “electrospun balloon” refers to a balloon onto which fibers are electrospun or a type of balloon formed entirely of electrospun material. For examining purposes, Examiner has interpreted “electrospun balloon” as a type of balloon formed entirely of electrospun material. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 12 fail to further limit the structure of the claimed invention. Claim 9 discloses the structure of the claimed invention, such as a catheter configured to elute a calcium-ion-containing solution. However, varying the concentrations of said solution are not shown to cause a need to alter the overall structure of the claimed invention as the solution itself is not positively recited in the claim. Therefore, claims 11 and 12 do not further limit the claimed structure. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Desimone (WO 2017/062753 A1), hereinafter Desimone.

Regarding claim 1, Desimone teaches a method for applying ablation therapy to a target tissue region within a patient (p. 2, lines 17-27), the method comprising:
	navigating a catheter to a target tissue region within the patient (Fig. 2: electroporation device 200; p. 3, lines 8-23), the catheter including an elongate body having a proximal portion and a distal portion and a balloon structure positioned at the distal portion of the elongate body that is permeable to a calcium-ion-containing solution that comprises one or more calcium salts (Fig. 2: middle portion 240, distal balloon 230;  p. 12, line 30-p. 13, line 7);
	positioning the balloon structure at the target tissue region (Fig. 2: distal balloon 230);
	delivering energy to the target tissue region (Fig. 2: electrodes 244; p. 13, lines 8-13);
	and eluting the calcium-ion-containing solution from the balloon structure before, during, and/or after delivering the energy to the target tissue region (Fig. 2: apertures 246; p. 13, lines 9-13).

Regarding claim 2, Desimone teaches wherein the calcium-ion-containing solution is eluted during delivery of the energy to the target tissue region (p. 13, lines 9-13).

Regarding claim 7, Desimone teaches wherein the calcium-ion-containing solution comprises one or more calcium salts selected from calcium halide salts, calcium salts of organic acids, calcium phosphate, and combinations thereof (p. 12, lines 30-34).

Regarding claim 8, Desimone teaches wherein the calcium-ion-containing solution comprises calcium chloride (p. 12, lines 30-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Desimone in view of another embodiment of Desimone. 
Regarding claim 3, Desimone teaches, in another embodiment, the method of claim 1, wherein the calcium-ion-containing solution is eluted after delivery of the energy to the target tissue region (p. 14, lines 9-13). 
Desimone is considered analogous to the claimed invention because it discloses an electroporation device with a balloon located at the distal end. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of using said device to elute a solution after delivery of the energy. Such a modification would yield predictable results, namely, for the electroporation device to deliver energy to the target tissue with or without the solution present. Also, in re Burhans teaches the order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Therefore, the modification would have been obvious to one having ordinary skill in the art since the result of eluting the solution before, during, and/or after the delivery of energy yields the predictable result of treating the target tissue with energy during an electroporation procedure. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desimone in view of Goshayeshgar (US 2017/0266419 A1), hereinafter Goshayeshgar.
Regarding claim 4, Desimone teaches the method of claim 1 and wherein the solution is eluted after delivery of the energy, but fails to disclose wherein the solution contains a Group 1A metal halide salt.  
However, Goshayeshgar teaches wherein a solution containing a Group 1A metal halide salt is eluted from the balloon structure before and/or during delivery of the energy to the target tissue region (para [0007], [0057]-[0058]).
Goshayeshgar is considered analogous to the claimed invention because it discloses a balloon catheter for delivering a fluid. As stated above, Desimone is also analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Desimone to include a solution containing a Group 1A metal halide salt eluted from the balloon structure by replacing the solution of Desimone with the solution of Goshayeshgar. Such a modification would yield predictable results, namely, to elute a solution from a balloon structure during a procedure in order to treat a target area within a patient’s body. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Desimone.
Regarding claims 5 and 6, Desimone teaches a calcium-ion-containing solution that may be eluted from the balloon structure, but fails to explicitly teach wherein the concentration of calcium ions in the solution eluted is at least 250nM or ranges from 250nM to 500mM. 
However, Desimone discloses the conductive liquid (400) may include solutions of varying calcium ion concentrations (p. 12, lines 30-34). MPEP 2143 E states a claim would have been obvious if one of ordinary skill in the art pursued a known option within his or her technical grasp and it lead to anticipated success. Therefore, it would have been “obvious to try” by one of ordinary skill in the art since there is reasonable prediction of success in eluting a calcium-ion-containing solutions of calcium ion concentrations between 250nM and 500mM from an electroporation device to ablate a target tissue region. This would yield the predictable result of ablating a target area of tissue within a patient by utilizing a method of electroporation with a calcium-ion-containing solution. 

Claims 9, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2010/0125239). Embodiment A refers to Figs. 7-8B. Embodiment B refers to Fig. 10. 

Regarding claims 9 and 20, Perry Embodiment A teaches an apparatus comprising: (a) an electroporation catheter that comprises (Fig. 7: catheter system 100; para [0011]) an elongate body having a proximal end and a distal end, wherein the balloon structure is positioned at the distal end of the elongate body (Fig. 10: balloon 300, porous membrane 310; para [0110]-[0112], [0078]); 
	wherein the electroporation catheter is configured to be navigated to a target tissue region within patient such that the balloon is positioned adjacent to the target tissue region (para [0010]-[0013]), wherein the electroporation catheter is configured to deliver energy to the target tissue region (Fig. 7: electrodes 134; Fig. 10: electrodes 320; para [0111]), 
	and one or more first containers containing (i) the calcium-ion-containing solution or (ii) the one or more calcium salts in dry form, which produces the calcium-ion-containing solution upon mixing with a liquid carrier (inflation lumen 124 (not shown in Figures); para [0099]).
	Embodiment B, in another embodiment of the electroporation catheter of Perry, teaches a balloon structure that comprises an interior chamber and is permeable to a calcium-ion-containing solution that comprises one or more calcium salts (Fig. 10: balloon 300, porous membrane 310; para [0110]-[0112], [0078]) and wherein the electroporation catheter is configured to elute the calcium-ion-containing solution from the balloon structure (Fig. 10: porous membrane 310; para [0112]). 
	Perry is considered analogous to the claimed invention because it discloses an electroporation catheter with a balloon located at the distal end. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to combine Embodiment A and Embodiment B of Perry to form an electroporation catheter with a balloon structure that is permeable to a calcium-ion-containing solution and configured to elute said solution. 

Regarding claim 14, Perry teaches wherein the balloon structure comprises a first region that is permeable to the calcium-ion-containing solution and a second region that is substantially impermeable to the calcium-ion-containing solution (Fig. 10: porous membrane 310, non-porous balloon 305). 

Regarding claim 15, Perry teaches wherein the first region of the balloon structure is a porous region and the second region of the balloon structure is a non-porous region (Fig. 10: porous membrane 310, non-porous balloon 305).

Regarding claim 16, Perry teaches wherein the porous region is in a form of a porous band (Fig. 10: porous membrane 310 – the porous membrane is shaped as a wide band extending around the entire balloon structure).

Regarding claim 18, Perry teaches wherein the elongate body comprises a lumen in fluid communication with the interior chamber that is configured to supply the calcium-ion- containing solution to the interior chamber such that the calcium-ion-containing solution permeates through the first region of the balloon structure (Fig. 7: catheter body 114; Fig. 8A: lumen 162).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Pearson (US 2003/0212394 A1), hereinafter Pearson.
Regarding claim 10, Perry teaches one of more first containers for containing the calcium-ion-containing solution or calcium salts in dry form (Fig. 7: second connection 128; para [0099]). Perry fails to explicitly teach wherein the one or more first containers are selected from a syringe and a vial with a rubber septum.
	However, Pearson teaches wherein the one or more first containers are selected from a syringe and a vial with a rubber septum (Fig. 2A: syringes 28s; para [0063]-[0064]). 
	Pearson is considered analogous to the claimed invention because it discloses an ablative device which utilizes fluid to assist the delivery of energy to target tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to include a syringe or other container in the system disclose in Perry to contain the solution or salts to be used with the catheter system. Perry teaches a second connection (128) which allows a fluid source to be in connected to the elongate body and porous balloon structure, thereby implying there must be a fluid source for the system to properly function. The type of container of a fluid source is not explicitly discussed in Perry. However, Pearson explicitly teaches at least one syringe containing a liquid as a fluid source. Modifying Perry to include a syringe, such as that of Pearson, to contain a solution is obvious since it yields the predictable result of containing a fluid to be used with a medical device which elutes fluid during treatment. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Sahatjian (US 6629947 B1), hereinafter Sahatjian.
Regarding claim 13, Perry teaches the apparatus of claim 9, but fails to disclose a first container to contain one of more calcium salts in dry form and a second container to contain the liquid carrier. 
	However, Sahatjian teaches one or more first containers containing (a) one or more calcium salts in dry form and (b) one or more second containers containing the liquid carrier (Fig. 2: first barrel 22, second barrel 24, cannula 40; col 2, lines 21-34; col. 3, line 48-col. 5, line 8). 
	Sahatjian is considered analogous to the claimed invention because it discloses a system for containing two substances separately before they are ejected to be mixed within a lumen of an electrosurgical device. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Perry to include a first container and a second container to separate the calcium salts and the liquid carrier. The second connecter (128) of Perry can readily connect to any container which may act as the fluid source. Such a modification is simply a substitution of one container for another container and would yield predictable results, namely, to hold the desired solution or substance until an operator is ready to treat a target area within a patient. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Stamberg (US 2014/0163601 A1), hereinafter Stamberg.
Regarding claim 17, given the 112(b) issue discussed above, Perry teaches the apparatus of claim 19, but fails to disclose wherein the balloon structure comprises an electrospun balloon.
However, Stamberg teaches wherein the balloon structure comprises an electrospun balloon (Fig. 1: e-spun polymeric member 14; para [0012], [0040]-[0041]).
Stamberg is considered analogous to the claimed invention because is discloses a medical device comprising a porous electrospun balloon configured for delivering an agent to a target zone within a patient. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Perry to include an electrospun balloon, such as by replacing the balloon (300) of Perry with the porous electrospun balloon (14) taught in Stamberg. Such a modification is simply a substitution of one porous balloon structure for another porous balloon structure and would yield predictable results, namely, to elute a solution from the balloon structure in order to treat a target area within a patient’s body. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Desimone.
Regarding claim 19, Perry teaches the apparatus of claim 9 but fails to disclose wherein an electrode is positioned within the interior chamber of the balloon structure.
However, Desimone teaches wherein an electrode is positioned within the interior chamber of the balloon structure (p. 19, lines 27-30).
As determined above, Perry and Desimone are considered analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Perry to include electrodes positioned within the balloon structure such as taught by Desimone. Such a modification would yield predictable results, namely, to indirectly deliver energy to the target tissue through the solution eluted through the balloon structure in order to better control the treatment of the target tissue. 

Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794